J-S62013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.M., S.S. AND            IN THE SUPERIOR COURT OF
M.M., MINORS                                        PENNSYLVANIA




APPEAL OF: P.M., MOTHER


                                                   No. 665 WDA 2015


                  Appeal from the Order Entered April 1, 2015
              in the Court of Common Pleas of Allegheny County
                     Family Court at No.: TPR 111 of 2013




IN THE INTEREST OF: D.M., S.S. AND            IN THE SUPERIOR COURT OF
M.M., MINORS                                        PENNSYLVANIA




APPEAL OF: P.M., MOTHER


                                                   No. 666 WDA 2015


                  Appeal from the Order Entered April 1, 2015
              in the Court of Common Pleas of Allegheny County
                     Family Court at No.: TPR 113 of 2013
J-S62013-15


IN THE INTEREST OF: D.M., S.S. AND               IN THE SUPERIOR COURT OF
M.M., MINORS                                           PENNSYLVANIA




APPEAL OF: P.M., MOTHER


                                                      No. 667 WDA 2015


                   Appeal from the Order Entered April 1, 2015
               in the Court of Common Pleas of Allegheny County
                      Civil Division at No.: TPR 112 of 2013


BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 29, 2015

        In these consolidated appeals,1 P.M. (Mother) appeals the orders of

the Court of Common Pleas of Allegheny County, entered April 1, 2015, that

terminated her parental rights to her son, D.M., born in October of 2006, her

daughter, M.M., born in March of 2005, and her daughter S.S., born in

November of 2010 (Children). We affirm.2

        Allegheny County Office of Children, Youth and Families (CYF) first

became involved with this family in January of 2006.       At that time, CYF

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    This Court consolidated these appeals, sua sponte, on May 22, 2015.
2
  The trial court also terminated the parental rights of D.M.’s father, W.L.,
M.M.’s father, A.G., and S.S.’ father, T.S., as well as each Child’s unknown
father. None of these individuals has filed an appeal.



                                           -2-
J-S62013-15



received reports of inadequate housing, medical neglect, and physical abuse

of the Children by Mother. The agency received another referral in July of

2006 for similar issues and a report that the utilities where the family was

living had been shut off. Mother worked with In-Home Services (IHS) during

this time while the Children remained in the home.              CYF received

subsequent, similar referrals in November of 2007, April of 2008, July of

2008, January of 2009, February of 2009, July of 2009, August of 2009, and

January of 2010. Mother was incarcerated on a number of occasions during

this period.

       CYF developed a Family Service Plan (FSP) in 2008 that set Mother’s

goals as: (1) obtain stable housing; (2) attend parenting classes; (3)

address her mental health; (4) address the Children’s medical needs; and

(5) learn to live within a budget.

       CYF received a referral in February of 2011 that Mother was living in a

friend’s basement with the Children and T.S., the father of S.S.          CYF

implemented IHS at a crisis level and was able to assist Mother in finding

housing in March of 2011.

       Mother was incarcerated again in April of 2011 and the Children were

left in the care of T.S.3 T.S. left two of the children, D.M. and M.M., with

Maternal Grandmother a few weeks later and continued to care for S.S.

____________________________________________


3
  Mother was sentenced to serve not less than eighteen months nor more
than thirty-six months in a state correctional facility.



                                           -3-
J-S62013-15



Upon learning of this, CYF filed dependency petitions for all three of the

Children.    The trial court adjudicated D.M. and M.M. dependent on July 6,

2011. The dependency for S.S. was continued because she was in T.S.’ care

and deemed to be in stable housing. S.S. was removed from T.S.’ care two

weeks later; the trial court adjudicated her dependent in August of 2011.

S.S. remained in foster care until placed in the care of Maternal

Grandmother in January of 2012.

       New goals were implemented for Mother in 2011 that included

maintaining contact with CYF and other service providers, attending

parenting classes, securing housing, properly supervising the Children,

seeking mental health treatment, pursuing visitation, meeting the Children’s

education and medical needs, maintaining recovery from substance abuse,

completing      an     anger      management     course,   and   following   all

recommendations.        Mother was able to complete some programs and visit

with the Children during her incarceration.4

       Mother was released to a halfway house in September of 2012, and

back into the community in October of 2012.         When Mother was released

back into the community, she began to visit with the Children at Maternal

Grandmother’s home. After a short period of weekly visits, Mother began to

appear at the home on a daily basis and the visits had to be moved to the

____________________________________________


4
  We find nothing in the record to indicate that Mother’s incarceration, in and
of itself, contributed to her inability or refusal to parent the Children.



                                           -4-
J-S62013-15



CYF office. Regular visits occurred until December of 2013, at which time

Mother was again incarcerated. She was released to Gateway Sheffield in

February of 2014 and began visiting the Children at that facility.    Visits

resumed at the CYF office upon her release from that program in June of

2014. During these visits, Mother would talk about the case in front of the

Children and was often confrontational with staff. Mother has only attended

about half of her scheduled visits.

      Psychologist, Neil Rosenblum, Ph.D., conducted evaluations of the

family in 2011, 2012, 2013, and 2014.        In the 2011 evaluations, Dr.

Rosenblum noted that the Children appeared to have a good relationship

with Maternal Grandmother and her paramour and were comfortable in her

presence.    The doctor noted that Maternal Grandmother had physical

limitations that affected her play with the Children but that she engaged in

play as much as she could.     Dr. Rosenblum expressed concerns that M.M.

was often torn between Mother and Maternal Grandmother and exhibited

signs of deprivation and emotional insecurity. In the 2012 evaluations, Dr.

Rosenblum noted that M.M. was doing well in Maternal Grandmother’s care

and that S.S. appeared much more comfortable after being placed with

Maternal Grandmother. The subsequent evaluations did not reveal any new

or additional information and the Children continued to do well in Maternal

Grandmother’s home.      At the final hearing in this matter, on February 6,

2015, Dr. Rosenblum testified:




                                      -5-
J-S62013-15


            [M]y conclusions are that the [C]hildren have been in care
     at the time of this evaluation three years now, closer to four
     years. They have maintained stability, continuity of care. They
     have developed healthy, constructive relationships with
     [Maternal Grandmother and her paramour] and view them as
     their psychological parent figures, as I just said.

            In contrast, [Mother] was away for a year or more. I
     forget exactly. But since her return to the community in the fall
     of 2012, I see no ability on [M]other’s part to develop a more
     constructive pattern of adjustment. She has not used mental
     health counseling consistently, or to gain insight into the
     problems, adjustment problems and lifestyle and behavior
     difficulties which she continues to address at this time.

                                     *     *   *
        [The Children] need a sense of closure and ability to feel safe
     on a long-term, permanent basis with where they are going to
     reside and who they are going to look to as their parent figures.
     I don’t have any confidence that [M]other is going to achieve a
     more stable pattern of adjustment in the near future, for the
     foreseeable future, and as a result, I would strongly recommend
     that a goal change to adoption is consistent with the [C]hildren’s
     needs and welfare.

(N.T. Hearing, 2/06/15, at 24-25).

     CYF filed its petitions to terminate Mother’s parental rights on June 27,

2013. The trial court held hearings on those petitions on May 2, 2014, June

6, 2014, September 19, 2014, and February 6, 2015.            The trial court

entered its orders terminating Mother’s parental rights, and the parental

rights of the Children’s fathers and unknown fathers, pursuant to 23

Pa.C.S.A. §§ 2511 (a)(2), (5), (8) and (b), on April 1, 2015. Mother filed




                                         -6-
J-S62013-15



her notices of appeal and statements of errors complained of on appeal on

April 28, 2015. See Pa.R.A.P. 1925(a)(2)(i).5

       Mother raises the following questions on appeal:

       I. Whether the [t]rial [c]ourt committed reversible error in
       finding the Office of Children, Youth and Families met it’s [sic]
       burden of proof and proved by clear and convincing evidence
       that the parental rights of [Mother] should be terminated
       pursuant to 23 Pa C.S.A. 2511(a)(1), (2), (5), and (8)?

       II. Whether the [t]rial [c]ourt committed reversible error in
       finding the Office of Children, Youth and Families met its burden
       of proof and proved by clear and convincing evidence that the
       parental rights of [Mother] should be terminated pursuant to 23
       Pa C.S.A. 2511(b) and that said termination best meets the
       needs and welfare of the children?

(Mother’s Brief, at 1).

       Our standard of review is as follows:

       . . . In an appeal from an order terminating parental rights, our
       scope of review is comprehensive: we consider all the evidence
       presented as well as the trial court’s factual findings and legal
       conclusions. However, our standard of review is narrow: we will
       reverse the trial court’s order only if we conclude that the trial
       court abused its discretion, made an error of law, or lacked
       competent evidence to support its findings. The trial judge’s
       decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       Further, we have stated:




____________________________________________


5
  The trial court entered an opinion on June 2, 2015.           See Pa.R.A.P.
1925(a).



                                           -7-
J-S62013-15


           Where the hearing court’s findings are supported by
     competent evidence of record, we must affirm the hearing court
     even though the record could support an opposite result.

           We are bound by the findings of the trial court which
           have adequate support in the record so long as the
           findings do not evidence capricious disregard for
           competent and credible evidence. The trial court is
           free to believe all, part, or none of the evidence
           presented, and is likewise free to make all credibility
           determinations and resolve conflicts in the evidence.
           Though we are not bound by the trial court’s
           inferences and deductions, we may reject its
           conclusions only if they involve errors of law or are
           clearly unreasonable in light of the trial court’s
           sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(2), (5), (8), and (b).         In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

     Requests to have a natural parent’s parental rights terminated are

governed by 23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                *    *    *

     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical
     or mental well-being and the conditions and causes of the

                                    -8-
J-S62013-15


     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                   *     *   *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations and internal

quotation marks omitted). Further,

           A parent must utilize all available resources to preserve
     the parental relationship, and must exercise reasonable firmness
     in resisting obstacles placed in the path of maintaining the
     parent-child relationship. Parental rights are not preserved by
     waiting for a more suitable or convenient time to perform one’s
     parental responsibilities while others provide the child with his or
     her physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).


                                       -9-
J-S62013-15



      In regard to incarcerated persons, our Supreme Court has stated:

            [I]ncarceration is a factor, and indeed can be a
      determinative factor, in a court’s conclusion that grounds for
      termination exist under § 2511(a)(2) where the repeated and
      continued incapacity of a parent due to incarceration has caused
      the child to be without essential parental care, control or
      subsistence and that the causes of the incapacity cannot or will
      not be remedied.


                                  *     *      *

            [W]e now definitively hold that incarceration, while not a
      litmus test for termination, can be determinative of the question
      of whether a parent is incapable of providing “essential parental
      care, control or subsistence” and the length of the remaining
      confinement can be considered as highly relevant to whether
      “the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent,” sufficient
      to provide grounds for termination pursuant to 23 Pa.C.S. §
      2511(a)(2). If a court finds grounds for termination under
      subsection (a)(2), a court must determine whether termination
      is in the best interests of the child, considering the
      developmental, physical, and emotional needs and welfare of the
      child pursuant to § 2511(b). In this regard, trial courts must
      carefully review the individual circumstances for every child to
      determine, inter alia, how a parent’s incarceration will factor into
      an assessment of the child’s best interest.

In re Adoption of S.P., 47 A.3d 817, 828, 830-31 (Pa. 2012) (case

citations omitted).

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).      The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 620


                                      - 10 -
J-S62013-15



A.2d 48, 485 (Pa. 1993). However, this Court has held that the trial court is

not required by statute or precedent to order a formal bonding evaluation

performed by an expert.      See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).

     In her brief, Mother first argues, “[Mother] maintains that [CYF] failed

to provide reasonable services to Mother to assist in her reunification with

her children.” (Mother’s Brief, at 3; see id. at 5-9). Mother’s claim lacks

merit because nothing in our law required CYF to provide “reasonable

services” to Mother.

      In In the Interest of D.C.D., our Supreme Court stated:

           Neither Father nor the Superior Court point to any
     Pennsylvania or federal provision that requires delaying
     permanency for a child due to the failure of an agency to provide
     reasonable services, when a court has otherwise held that
     grounds for termination have been established and the court has
     determined that termination is in the best interests of the child
     by clear and convincing evidence. Accordingly, we conclude that
     the Superior Court erred in reversing the trial court’s termination
     of Father’s parental rights as a result of CYS’s failure to provide
     reasonable efforts to enable Father to reunify with Child.

In the Interest of D.C.D., 105 A.3d 662, 676 (Pa. 2014).

     In the case before us, the trial court has determined that CYF has met

its burden of demonstrating that Mother’s parental rights should be

terminated pursuant to section (a). Thus, our focus must be on whether the

record in this case supports the trial court’s determination, and not on the

services CYF provided to Mother.     We quote the trial court’s analysis of

section (a) with approval:


                                   - 11 -
J-S62013-15



           With regard to grounds under § 2511([a]) the [C]hildren
     have been out of Mother’s care for a period in excess of 12
     months at the time the TPR Petition was filed. All of the
     conditions that existed at the time of removal continue to exist.

           During Dr. Rosenblum’s evaluations of Mother, she was
     confrontational and did not take ownership of her problems. She
     admitted that she needed to address her issues with housing and
     employment but focused most of her energy complaining about
     the caseworker and [Maternal Grandmother]. He ultimately
     opined that the [C]hildren have not relied on [Mother] to meet
     their needs for some time. Mother has consistently articulated
     that the [C]hildren should never have been removed from her
     care and projected blame for this onto both the caseworker and
     [Maternal Grandmother]. It was the opinion of Dr. Rosenblum
     that Mother had not made any meaningful progress since the
     case had been opened, that her behavior had not changed, she
     had failed to attend mental health treatment, had been arrested
     on new criminal charges and consistently displayed patterns of
     anger, defensiveness, projection of blame and has refused to
     take responsibility for her actions. Mother’s failure to attend
     treatment consistently has prevented her from gaining any
     insight into the issues that caused [the C]hildren to come into
     care.

            Mother has made limited progress on her FSP goals and
     her only substantial periods of compliance occurred while she
     was incarcerated. She did complete some parenting and anger
     management classes.          To her credit, Mother has always
     maintained contact with [CYF] and attended court hearings, but
     her visits never went to unsupervised due to her lack of
     progress. The issues that have kept the case open for the last
     several years have been Mother’s mental health and her lack of
     progress on her goals while in the community. Her behavior at
     visits and in front of the [C]hildren has been a constant concern.
     She has had frequent outbursts and has spoken negatively about
     Maternal Grandmother on numerous occasions to the [C]hildren.
     She has engaged in verbal altercations with Grandmother and
     has accused her of not taking care of the [C]hildren in an
     appropriate manner. Stable housing has also been a concern
     throughout the history of the case. Mother has moved in excess
     of eight times since 2011. None of these residences have ever
     been acceptable for the return of the [C]hildren.

                                   - 12 -
J-S62013-15



            The [c]ourt has recognized that a child’s life cannot be held
      in abeyance while the parent is unable to perform the actions
      necessary to assume parenting responsibilities. The [c]ourt
      cannot and will not subordinate indefinitely a child’s need for
      permanence and stability to a parent’s claim of progress and
      hope for the future. Mother has done little to remedy the
      conditions which brought the [C]hildren into care.             [The
      C]hildren have been continuously exposed to conflict and
      animosity between Mother and [Maternal] Grandmother over
      their care. Mother has minimized her lack of progress and
      instead focused on [Maternal] Grandmother’s lack of hair styling
      experience. She has complained repeatedly that the [C]hildren’s
      hair and clothing were not up to her standards.           She has
      confronted both [Maternal] Grandmother and the case worker
      about it on numerous occasions. She has complained about it at
      nearly every hearing. This is indicative of Mother’s inability to
      take ownership of the reasons why the [C]hildren were taken
      into care.    She has not put nearly as much energy into
      progressing in her FSP goals. Mother has been incarcerated
      several times for various convictions and parole violations. She
      has never maintained stable housing or employment. It was the
      opinion of Doctor Rosenblum that Mother would never be able to
      achieve an extended period of stability and that termination
      would best suit the needs and welfare of the [C]hildren.

(Trial Court Opinion, 6/02/15, at 6-7) (citation omitted).

      Our examination of the record reveals that CYF presented clear and

convincing evidence that supports the trial court’s determination. Mother’s

first claim is without merit.

      In her second issue, Mother challenges the trial court’s determination

that termination is in the best interests of the Children. (See Mother’s Brief,

at 10-26). She addresses the question of the best interests and welfare of

the Children by focusing primarily on such things as the way Maternal

Grandmother cares for the Children’s hair, Maternal Grandmother’s age, and

the quality of the relationship between herself and Maternal Grandmother.

                                    - 13 -
J-S62013-15



(See id. at 13, 18, 20-23). She does not explain how these issues affect

the best interests and welfare of the Children.

      Dr. Rosenblum described Maternal Grandmother and her paramour as,

“the people [the Children] look to that meet their needs on a day in, day out

basis. I use the term some times that they are their psychological parents.”

(N.T. Hearing, 2/06/15, at 23). He concluded by opining:

            [The Children] need a sense of closure and ability to feel
      safe on a long-term, permanent basis with where they are going
      to reside and who they are going to look to as their parent
      figures. I don’t have any confidence that [M]other is going to
      achieve a more stable pattern of adjustment in the near future,
      for the foreseeable future, and as a result, I would strongly
      recommend that a goal change to adoption is consistent with the
      [C]hildren’s needs and welfare.

(Id. at 25).

      Our examination of the record reveals that it supports the trial court’s

finding regarding the Children’s best interests and welfare:

             The [C]hildren have adjusted well in [Maternal]
      Grandmother’s care despite Mother’s behaviors but are surely in
      need of a firm understanding that they will remain with
      [Maternal] Grandmother and her paramour for the duration of
      their childhood. The [C]hildren have built a primary attachment
      with [Maternal] Grandmother and her paramour. The [C]hildren
      have a strong bond with them and look to them for stability and
      security. Termination best serves the developmental, physical
      and emotional needs and welfare of the [C]hildren.

(Trial Ct. Op. at, at 7-8). Mother’s second claim is without merit.

      Accordingly, for the reasons stated, we affirm the orders of the Court

of Common Pleas of Allegheny County that terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (b).

                                    - 14 -
J-S62013-15



     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2015




                          - 15 -